Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are pending.
                                                                       Response to Arguments
In view of amendment filed June 17, 2021 to the title, the claim(s) 13-20 rejected under 35 USC§ 101 is withdrawn. 
Applicant presents the following arguments in the June 17, 2021 amendment:
Botea does not discuss, nodes that include the first source identifier and the second source identifier; node connections corresponding to at least the node connection of the connectivity pattern, (Page 10, Line 33-36).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. In regards to the applicant's remarks stating that “nodes that include the first source identifier and the second source identifier; node connections corresponding to at least the node connection of the connectivity pattern,” Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client  audio and video or image) and learn topics, concepts, and/or processes that may be determined and/or derived by machine learning. Used along with @source-id-type to identify the publication that is (or contains) the target of the related-object element. For example a client identifier/identification ("ID"), a client business unit, location data of a client, client business domains, opportunity business domains, products of interest to a particular entity/client, identified transaction operation opportunities (e.g., sales opportunities), outcome(s) of transaction operation opportunity including dollar value and a status of the opportunity such as, for example, success, failure, or open/available status. Once the data warehouse subject areas and business queries have been defined, the sources can be identified. Model or depict the operational data sources using the data, database names and descriptions currently used. Sources are uniquely identified using a sequence of codes named network, station, location and channel. Machins sources have names defined by users, must reside on the machine that is ingesting data, and cannot be easily shared. File sources contain all of the connection information inside a single, shareable, computer file (typically with a .dsn extension). Users do not decide which name is assigned to file data sources, as these sources are not registered to individual applications, systems, or users, and in fact do not have a DSN like that of machine sources. Each file stores a connection string for a single data source. Sources are used in a variety of ways. Data can be transported thanks to diverse network protocols, such as 
Applicant presents the following arguments in the June 17, 2021 amendment:
Khanwalkar does not discuss, resolving, by the at least one computing device, the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset; and controlling, by the at least one computing device, output of digital content to the single entity based on the first session and the second session, (Page 10, lines 33-36).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. In regards to the applicant's remarks stating that “resolving, by the at least one computing device, the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset; and controlling, by the at least one computing device, output of digital content to the single entity based on the first session and the second session.”  Khanwalkar discloses the various relationships that are possible between a user and the user's multiple devices and 
Applicant presents the following arguments in the June 17, 2021 amendment:
Botea and Khanwalkar do not discuss, receiving, by the at least one computing device, a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern, (Page 10, lines 33-36).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, Regarding applicant's Arguments/Remarks filed on
June 17, 2021 with respect to independent claims 1, 13 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “receiving, by the at least one computing device, a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern,” The arguments are now rejected by newly cited art 'US 2019/0332795 A1 Woodward' as explained in the body of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (US 2019/0102462 A1, hereinafter Botea) in view of Woodward et al. (US 2019/0332795 A1, hereinafter Woodward) in view of Khanwalkar et al. (US 10,091,312 B1, hereinafter Khanwalkar).   
Regarding independent claim(s) 1, Botea discloses in a digital medium analytics environment for entity resolution, a method implemented by at least one computing device, the method comprising:  receiving, by the at least one computing device, a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A category of technologies that use cognitive computing, natural language processing, and machine learning to enable people and machines to interact more naturally to extend and magnify human expertise and cognition. Cognitive systems can analyze structured and unstructured data from diverse information sources. Digital or "online" data has become increasingly accessible through real-time, global computer networks. The target entity identification and recommendation system may include a user interface and/or receiving one or more inputs/queries from a user (e.g., an interactive GUI of a computing device). The client network graph may be collected using the collected client details and displaying each detail as nodes in the graph (a connectivity pattern that defines nodes). Digital Media Analytics can be simply defined as analysis of qualitative and quantitative information flowing from your business and using it to understand user behavior. A social network graph is a graph where the nodes represent people and the lines between nodes, called edges, represent social connections between them, such as friendship or working together on a project (node connections, and node categories). These graphs can be either undirected or directed, (see Botea: Para.0017-0025, 0027, 0028, 0058-0060, 0069 and 0082-0084). The target entity identification and recommendation system may include a user interface ("UI") component 434 (e.g., an interactive graphical user interface "GUI") of a computing device. Providing user interaction with the indexed content for mining and navigation and/or receiving one or more inputs/queries from a user. A data set (or dataset) is a collection of data. Session is an occurrence of a user interacting with a relational database. Data may be collected from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Multiple data sources 401-403 may be provided as a corpus or group of data sources defined and/or requested by a user and a client identifier/identification ("ID"). For example, interactive GUI functionality for enabling a user to enter a query in the GUI relating to a domain of interest and an associated objective, (see Botea: Para. 0023-0030, 0059, 0068, 0071-0086 and FIG. 4 & 10). This reads on the claim concepts of a digital medium analytics environment for entity resolution, a method implemented by at least one computing device, the method comprising: receiving, by the at least one computing device, a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier); 
determining, by the at least one computing device, the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. A domain can refer to information related to any particular subject matter or a combination of selected subjects. Data may be collected (dataset) from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Source Identifier is a combination of the network, station, location, band, source and sub-source codes into a Uniform Resource Identifier (a business or sales team, names of clients of a selected business, a client identifier/identification ("ID"), a client business unit and location data of a client). The graphing component 436 may create an enterprise social network graph having one or more nodes relating to the collected data, (see Botea: Para. 0021, 0023-0027, 0033, 0068-0080, 0090, 0091, 0097, 0100, 0112 and FIG. 6). This reads on the claim concepts of determining, by the at least one computing device, the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier);
node connections corresponding to at least the node connection of the connectivity pattern (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. The node relevance analysis and node path prediction, which is the nodes may be ranked in an enterprise social network graph according to the node's relevance (e.g., movements, connections, relationships (categories), etc.) to a selected, starting node, (see Botea: Para. 0089-0090, 0097-0110 and 0116). This reads on the claim concepts of node connections corresponding to at least the node connection of the connectivity pattern); and                                                                                                                                  
 However, Botea does not appears to specifically disclose receiving, by the at least one computing device, a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern.
In the same field of endeavor, Woodward discloses receiving, by the at least one computing device, a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern (Woodward discloses  social networks have demonstrated the usefulness of connectivity. Large networks of connected nodes can allow participating entities to identify new opportunities, whether those are new friendships, business contacts or other useful connections. For example communication sent to and received from client devices 102 can include invitations, network messages, data related to the network, and other materials relevant to the network. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network. For example an identified path can be useful for identifying patterns, trends, or risks, performing predictions, or for other analytical purposes (i.e., depending on the nodes within the network and the specific implementation). A node is a basic unit of a data structure, such as a linked list or tree data structure. Nodes contain data and also may link to other nodes. Path refers to the sequence of nodes along the edges of a graph (connectivity pattern). A node is a database containing agendas and information for users and resources. The data processing for a network of nodes according to an example embodiment. System 100 includes client devices 102, cloud server 104, authentication server 106, load balancer 108, user interface logic 110, stateless business services layer 112, data access layer 114, security policies 116, and database 118. A request can be received from a first node to retrieve data about a second node of the network. For example, a request can be received from an authorized user of an entity represented by the first node. For example, the permission file can be accessed to determine what access permissions the first node has relative to the owners of the returned records. A Directed Acyclic Graph ("DAG") or any other graph suitable to represent a network (e.g., a social network).  Category structure and its concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. For example, the query can be augmented with a key used to retrieve the requested data based on permissions for the first node relative to the second node stored at the trusted store (Cloud server/Load balancer/ UI logic), which is other than a client device. Each node 402 can represent an entity that participates in the graph/network and each connection 404 can represent a relationship between entities. Nodes 402 represent entities that can be customers, suppliers, and intermediaries for transactions involving goods or products, and path 406 can represent a supply chain. Graph 400 can represent a network of nodes 402 and connections 404 (e.g., social networks), such as the frequent changes among the connections between nodes. A network can also be referred to as a graph based on the connections between the nodes, (see Woodward: Para. 0025-0035, 0060-0070, 0077-0120 and 0280-0284). This reads on the claim concepts of receiving, by the at least one computing device, a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data, of Botea in order to have incorporated the network of nodes representing entities, as disclosed by Woodward, since both of these mechanisms are directed to a network with a plurality of connected nodes can be stored, the nodes representing entities of the network. A request can be received from a first node of the network to retrieve data about a second node of the network.  Database entity is a thing, person, place, unit, object or any item about which the data should be captured and stored in the form of properties, workflow and tables. Entity property is an attribute of the entity still sometimes it is hard to say whether database item should be an entity or a property. A category (sometimes called an abstract category to distinguish it from a concrete category) is a collection of objects that are linked by arrows. A simple example is the category of sets, whose objects are sets and whose arrows are functions. Category concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. A common use case in node structures is traversing the relationship between sets of objects. A connection is a way to get all of the nodes that are connected to another node in a specific way. A node is a device or data point in a larger network. The connecting link between any two nodes is called as edge. Each edge is associated with two vertices, called its source and target vertices. Path represents a sequence of edges between the two vertices. Every relationship is an edge from one node to another and a new edge is created for that relationship. Networks comprise graphical representations of the relationships (edges) between variables (nodes). Network analysis provides the capacity to estimate complex patterns of relationships and the network structure can be analysed to reveal core features of the network. A typical social network representation has nodes for people, and edges connecting two nodes to represent one or more relationships between them. Every graph is a set of points referred to as vertices or nodes which are connected using lines called edges. The vertices represent entities in a graph. Edges, on the other hand, express relationships between entities, while nodes model entities, edges model relationships in a network graph. The process of investigating social structures through the use of networks and graph theory. It characterizes networked structures in terms of nodes (individual actors, people, or things within the network) and the ties, edges, or links (relationships or interactions) that connect them. Incorporating the teachings of Woodward into Botea would produce providing secure data management for a network of nodes. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network, as disclosed by Woodward, (see Abstract). 
However, Botea and Woodward do not appears to specifically disclose resolving, by the at least one computing device, the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on  determining that the connectivity pattern corresponds to the node combination from the dataset; and controlling, by the at least one computing device, output of digital content to the single entity based on the first session and the second session. 
  In the same field of endeavor, Khanwalkar discloses resolving, by the at least one computing device, the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset (Khanwalkar discloses the various relationships that are possible between a user and the user's multiple devices and further between the multiple browsers and applications the user accesses on those multiples devices. Digital identity management platform focused to improve & enable identifying protection, fraud detection, marketing, and other technologies to better identify devices, related devices and users and/or identifiers associates with those devices. The ID Resolution System disclosed herein improves this technical challenge of resolving device identifiers with better accuracy to particular devices. The ID Resolution System 100 includes or has access to matching algorithm data source(s) 170, which stores matching algorithms (e.g., including multiple rules having one or more components discussed above) and profile data Source(s). For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions). The device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. A first device that has interacted with a first online requesting entity; access, from the first electronic data store, a first matching algorithm associated with the first online requesting entity. The processes may be performed as part of a single data request from a requesting entity. A data type of the Identifier, such as a session cookie, an IP address, an IP octet, or other type of device identifier); a comparison function (e.g., an identifier comparison function to be applied when comparing a received device identifier to a device identifier associated with a device profile). For example, the device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. Digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices (the first source identifier and the second session associated with the second source identifier as corresponding to a single entity),  (see Khanwalkar: Col. 8 line 1- 67, Col. 9 line 1-67, Col.11 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 38 lines 1-67, Col. 43 line 1-55 and FIG. 5-8). This reads the claim concepts of resolving, by the at least one computing device, the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset); and 
controlling, by the at least one computing device, output of digital content to the single entity based on the first session and the second session (Khanwalkar discloses digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices and include one or more display (output) devices. For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions), (see Khanwalkar: Col. 8 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67, Col. 15 line 1-67, Col. 16. Line 1-67, Col. 42 line 1-67 and Col. 43 line 1-55). This reads on the claim concept of controlling, by the at least one computing device, output of digital content to the single entity based on the first session and the second session). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data within network of nodes, of Botea and Woodward in order to have incorporated the electronic device identifier mapping and resolution, as disclosed by Khanwalkar, since both of these mechanisms are directed to customer data provides insights into customers' wants, preferences, and needs. Operational data reflect various transactions, actions, and decisions made by the customers. Application of real-time data analysis brings efficiency, speed and high-performance rates to marketing campaigns. Predictive analytics is the application of statistical and machine learning algorithms to predict future with high probability. There are a lot of opportunities to apply predictive analytics in marketing. Let's consider those, which proved to be the most efficient. Predictive scoring, identification models and automated segmentation. These are related to qualifying and prioritizing leads to make your marketing efforts more effective. Applying these models, you can make sure that the most effective ready to purchase leads will get your call to action correctly. Data visualization helps the marketing team to make the right decision about what product or service should be delivered to the market. Recommendation engines are powerful tools in attempts to provide a personalized experience and high satisfaction rates to the customers. Marketers are those people who should pay particular attention to the application of the recommendation engines. The key idea of the recommendation engines is to match the preferences of a customer with product features he or she might like. For this purpose, recommendation engines usually use the following models and algorithms: regression, decision tree, K-nearest neighbor, support vector machines, neural networks, etc. Recommendation engines are a key targeted marketing tool for email and online marketing campaigns. Market basket analysis refers to the unsupervised learning data mining techniques intended to learn the buying patterns and to disclose the co-occurrence relationships between purchases. Application of these techniques allows predicting future purchase decisions. Optimization of marketing campaign involves the application of smart algorithms and models allowing to increase the efficiency. Modern technologies bring automation to the data collection and analysis process, reduce time spent on them, provide real-time results and spot the slightest changes in patterns. Smart data algorithms treat each customer individually. Measuring metrics allows to identify processes and strategies that need improvement. Measure the parameters comparing them to your marketing goals. Customers' path through the sales funnel is staffed with various opportunities, options, and choices. Lead scoring is applied to identify those prospective customers who will go through the funnel and make their choice to the benefit of your product or service. Incorporating the teachings of Khanwalkar into Botea and Woodward would produce an electronic device identifier mapping and resolution system are disclosed which may be used to analyze various device identifiers associated with an online event initiated by a particular device in applying a matching algorithm to determine a unique device identifier and/or device profile for the device, as disclosed by Khanwalkar, (see Abstract).  
 Regarding dependent claim(s) 2, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. Botea further discloses wherein determining that the connectivity pattern corresponds to the node combination further includes determining the connectivity pattern corresponds to a plurality of node combinations from the dataset (Botea discloses the ranking and scoring component 437 may assign a score such as, for example, a connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score. computing storage and computational power provide the ability to collect large amounts of data, particularly for various types of data relating to businesses, organizations, or governments. An enterprise social network graph may be created having one or more nodes relating to the collected data. A data set (or dataset) is a collection of data. Cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. For example, a connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score. The node explores every possible combination of options, ranks each candidate node. The connection score assigned to each node may reflect a connection strength between one or more nodes, (see Botea: Para. 0021, 0090, 0091, 0097-0112 and 0114). This reads on the claim concepts of wherein determining that the connectivity pattern corresponds to the node combination further includes determining the connectivity pattern corresponds to a plurality of node combinations from the dataset). 
Regarding dependent claim(s) 3, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. Botea further discloses wherein the determining includes determining the connectivity corresponds to a plurality of node combinations from the dataset (Botea discloses the ranking and scoring component 437 may assign a score such as, for example, a connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score. computing storage and computational power provide the ability to collect large amounts of data, particularly for various types of data relating to businesses, organizations, or governments. An enterprise social network graph may be created having one or more nodes relating to the collected data. A data set (or dataset) is a collection of data. Using data collected from a database and/or knowledge domain relating to a plurality of entities and/or text data extracted from one or more data sources, the enterprise social network graph 500 may be created having one or more nodes relating to the collected data. Nodes contain data and also may link to other nodes. The sequence of Nodes and Edges from one node to another node is called as PATH between that two Nodes. Cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes, (see Botea: Para. 0021-0023, 0027, 0090, 0091, 0096-0112 and 0114). This reads on the claim concepts of wherein the determining includes determining the connectivity corresponds to a plurality of node combinations from the dataset). 
Regarding dependent claim(s) 5, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. However, Botea and Woodward do not appear to specifically disclose wherein the first session and the second session each include a plurality of nodes associated with the second source identifier, wherein the second source identifier corresponds to a web page, a location, an IP address, or a source agent. 
In the same field of endeavor, Khanwalkar discloses wherein the first session and the second session each include a plurality of nodes associated with the second source identifier, wherein the second source identifier corresponds to a web page, a location, an IP address, or a source agent (Khanwalkar discloses a device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Cookie identifiers generated and used by web browsers, mobile applications, and web service providers present a convenient approach to help identify devices and users for various purposes (e.g., session or login cookies), native and/or device identifiers (e.g., IDFA, IDFV, Android_lD, DeviceUniquelD, ASHWID, ANID2, etc.), and the like may be mapped or associated with different and distinct computing devices used by the individual (first and second sessions each include a plurality of nodes associated with the first and second source identifiers). These interactions may track to different devices (e.g., a laptop, a tablet, a smartphone, etc.) IP address. One or more identifiers associated with the electronic communication device (any system or device connected to a network is also called a node), each of the identifiers associated with a respective identifier type of a plurality of identifier types. A node is a device or data point in a larger network. The device identifiers may include one or more of a cookie, a device specific identifier, an operating system generated identifier, an identifier generated and/or used in association with a particular application installed on the device (e.g., an "app ID"), an identifier generated and/or used in association with a particular web service accessed using the device (e.g., a "login ID"), an IP address (which may be associated with a geographic location, IP address information or ranges, and other types of attributes). User agent string to a user agent (UA) detector in order to determine a device type, or domain info may be used to determining a name of an organization (categories), ISP, and/or other related information. A data type of the Identifier, such as a session cookie, an IP address, an IP octet, or other type of device identifier); a comparison function (e.g., an identifier comparison function to be applied when comparing a received device identifier to a device identifier associated with a device profile). For example, the device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. Digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices (the first source identifier and the second session associated with the second source identifier as corresponding to a single entity), (see Khanwalkar: Col. 11 line 1-67, Col. 16 line 1-67, Col. 25 line 25, Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 38 line 1-67 and Col. 43 line 1-55). This reads on the claim concepts of wherein the first session and the second session each include a plurality of nodes associated with the second source identifier, wherein the second source identifier corresponds to a web page, a location, an IP address, or a source agent).  
Regarding dependent claim(s) 6, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. Botea further discloses wherein the resolving includes determining an amount of similarity between nodes associated with the first and second source identifiers (Botea discloses a subset of nodes may be identified that are relevant/simolarity to the selected, starting node. A graph analysis operation may be used so as to capture remote locations/nodes in the graph. One or more relevant/similarity methods and features associated with the methodology may be extracted from the mined data sources (resolving). The data sources (first and second) may be analyzed by an NLP system 410 to data mine the relevant information from the content of the data sources (resolving determining an amount of similarity between nodes associated with the first and second source identifiers). For example, an ontology may include information or content relevant to a domain of interest or content of a particular class or concept. The ontology can be continuously updated with the information synchronized with the sources (first and second), adding information from the sources to the ontology as models, attributes of models, or associations between models within the ontology, (see Botea: Para. 0029, 0075, 0081, 0087 and 0110). This reads on the claim concept of wherein the resolving includes determining an amount of similarity between nodes associated with the first and second source identifiers). 
Regarding dependent claim(s) 7, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 6. Botea further discloses wherein the amount of similarity represents a probability that the first node and the second node each belong to a same source (Botea discloses a subset of nodes may be identified that are relevant/simolarity to the selected, starting node. A graph analysis operation may be used so as to capture remote locations/nodes in the graph. One or more relevant/similarity methods and features associated with the methodology may be extracted from the mined data sources. Opportunity metrics may be used based on a connection probability (e.g., a connection score being assigned 83) between the selected node. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. That is, after computing a score for each node, the nodes may be ranked in a decreasing order of the scores of each node. The artificial intelligence to make cognitive associations or links between data sources 401-403 by determining common concepts, methods, features, similar characteristics, and/or an underlying common topic. A graph is a pictorial representation of a set of objects where some pairs of objects/nodes are connected by links, (see Botea: Para. 0023, 0070-0081, 0088-0097 and 0100-0112). This reads on the claim concepts of wherein the amount of similarity represents a probability that the first node and the second node each belong to a same source).   
Regarding dependent claim(s) 8, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 6. Botea further discloses wherein the amount of similarity is based on a first weighting factor associated with the first category and a second weighting factor associated with the second category (Botea discloses a subset of nodes may be identified that are relevant/similarity to the selected, starting node. A graph analysis operation may be used so as to capture remote locations/nodes in the graph. One or more relevant/similarity methods and features associated with the methodology may be extracted from the mined data sources. A graph having a weight, or number, associated with each edge. For example, one or more edges between the one or more nodes may be defined. Also, an edge is categorized or relationship between one or more node. A weight is a numerical value attached to each individual edge. For example, nodes and edges may have a type and edges may have a weight, etc. Relevant/similarity algorithm compares a set of nodes based on the nodes they are connected to (category). Two nodes are considered similar if they share many of the same neighbors (and its connectivity, in terms of edge weights, to its neighbors), (see Botea: Para. 0069, 0075, 0081, 0088, 0102, 0110, 0112, 0116 and FIG. 9). This reads on the claim concepts of wherein the amount of similarity is based on a first weighting factor associated with the first category and a second weighting factor associated with the second category). 
Regarding dependent claim(s) 10, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. However, Btea and Woodward do not appear to specifically disclose wherein the connectivity pattern is a typed four-cycle. 
In the same field of endeavor, Khanwalkar discloses wherein the connectivity pattern is a typed four-cycle (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touch points, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems (the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an ever changing array of cookies picked up in browsers, which is typed four-cycle (user(s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page), (see Khanwalkar: Col. 8 line 1-67, Col. 11 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67 and Col. 43 line 1-55). This reads on the claims concepts of wherein the connectivity pattern is a typed four-cycle). 
Regarding dependent claim(s) 11, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. However, Botea and Woodward do not appear to specifically disclose wherein the typed fourcycle consists of two center nodes of a first category and two additional nodes of a second category. 
In the same field of endeavor, Khanwalkar discloses wherein the typed four-cycle consists of two center nodes of a first category and two additional nodes of a second category (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touchpoints, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems {the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an ever-changing array of cookies picked up in browsers, which is typed four-cycle (user(s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page). The devices 162A, 162B, 162C, and 162D may each be associated with a multiscreen GPID of the user 102. Thus, that GPID may include the DPID's of each of those devices. The ID Resolution System may enable more intelligent linking {node) of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. A user associated with multiple devices (which are referred to herein collectively and/or individually as user devices 162). As shown, this particular user may regularly (or at very different frequencies) use each of these four different devices. The device is also associated with multiple identifiers that may be transmitted by the device to various requesting entities and one or more matching rules based on IP address, device types, and various patterns displayed by each. A node is a device or data point in a larger network {For example, the device profile may also include any matching pattern used to link/node or map device identifiers and/or sessions to the unique device identifier). A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. This specification to generally describe any attribute/category/group associated with a device, such as a device type identifier, a cookie identifier, a particular device ID (such as Apple™'s Identifier for Advertising ("IDFA") and Google™'s Androidid or Advertising ID), first or third party identifiers, client supplied identifiers, contextual data {e.g., location data and/or network information), such as IP addresses, timestamps, time-differential linking ("TDL") data, Latitude/Longitude coordinates {provided directly or indirectly via an IP address), and/or any other attribute associated with a device, (see Khanwalkar: Col. 8 line 1-67, Col. 11 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67, Col. 43 line 1-55 and FIG. 2). This reads on the claim concepts of wherein the typed four-cycle consists of two center nodes of a first category and two additional nodes of a second category). 
Regarding dependent claim(s) 12, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 10. However, Btea and Woodward do not appear to specifically disclose wherein the typed fourcycle consists of two center nodes of a first category, an additional node of a second category, and an additional node of a third category. 
In the same field of endeavor, Khanwalkar discloses wherein the typed four-cycle consists of two center nodes of a first category, an additional node of a second category, and an additional node of a third category (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touch points, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems {the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an everchanging array of cookies picked up in browsers, which is typed four-cycle (user(s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page). The devices 162A, 162B, 162C, and 162D may each be associated with a multiscreen GPID of the user 102. Thus, that GPID may include the DPID's of each of those devices. The ID Resolution System may enable more intelligent linking (node) of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. A user associated (first node) with multiple devices (which are referred to herein collectively and/or individually as user devices 162). As shown, this particular user may regularly (or at very different frequencies) use each of these four different devices. User device 162B is also associated with the user's household (second node). The device is also associated with multiple identifiers that may be transmitted by the device to various requesting entities and one or more matching rules based on IP address, device types, and various patterns displayed by each (third category). A node is a device or data point in a larger network (For example, the device profile may also include any matching pattern used to link/node or map device identifiers and/or sessions to the unique device identifier). A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. This specification to generally describe any attribute/category/group associated with a device, such as a device type identifier, a cookie identifier, a particular device ID (such as Apple™'s Identifier for Advertising ("IDFA") and Google™'s Androidid or Advertising ID), first or third party identifiers, client supplied identifiers, contextual data (e.g., location data and/or network information), such as IP addresses, timestamps, time-differential linking ("TDL") data, Latitude/Longitude coordinates (provided directly or indirectly via an IP address), and/or any other attribute associated with a device, (see Khanwalkar: Col. 8 line 1- 67, Col. 11 line 1-67, Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1- 67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67, Col. 43 line 1-55 and FIG. 2). This reads on the claim concepts of wherein the typed four-cycle consists of two center nodes of a first category, an additional node of a second category, and an additional node of a third category).  
Regarding independent claim(s) 13, Botea discloses in a digital medium analytics environment for entity resolution, a system comprising one or more processors and one or more computer-readable media that, when executed by the one or more processors, are configured to implement (Botea discloses  Digital or "online" data has become increasingly accessible through real-time, global computer networks. Many data-intensive applications require the extraction of information from data sources, such as, for example, within the economic or business environment, which is Digital Media Analytics can be simply defined as analysis of qualitative and quantitative information flowing from your business and using it to understand user behavior (a business relationship based on enriched marketing data in FIG. 7). Computer system/server 12 typically includes a variety of computer system readable media. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16, (see Botea: Para. 0017-0030, 0053-0056 and 0099-0124). This reads on the claim concepts of a digital medium analytics environment for entity resolution, a system comprising one or more processors and one or more computer-readable media that, when executed by the one or more processors, are configured to implement):
a heterogeneous network representation module configured to receive a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier a higher-order node combination module configured to (Botea discloses the amount of electronic information continues to increase, the demand for sophisticated information access systems also grows. Digital or "online" data has become increasingly accessible through real-time, global computer networks. The target entity identification and recommendation system may include a user interface and/or receiving one or more inputs/queries from a user (e.g., an interactive GUI of a computing device). The client network graph may be collected using the collected client details and displaying each detail as nodes in the graph {a connectivity pattern that defines nodes). Digital Media Analytics can be simply defined as analysis of qualitative and quantitative information flowing from your business and using it to understand user behavior. A social network graph is a graph where the nodes represent people and the lines between nodes, called edges, represent social connections between them, such as friendship or working together on a project (node connections, and node categories). These graphs can be either undirected or directed. More specifically, improving productivity, effectiveness, and opportunities of a business, organization, or government entity can be an effective operational strategy to drive revenue growth and manage bottom-line expenses (entity resolution). A heterogeneous network is a network connecting computers and other devices where the operating systems. Cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A category of technologies that use cognitive computing, natural language processing, and machine learning to enable people and machines to interact more naturally to extend and magnify human expertise and cognition. Cognitive systems can analyze structured and unstructured data from diverse information sources. The target entity identification and recommendation system may include a user interface ("UI") component 434 (e.g., an interactive graphical user interface "GUI") of a computing device. Providing user interaction with the indexed content for mining and navigation and/or receiving one or more inputs/queries from a user. A data set {or dataset) is a collection of data. Session is an occurrence of a user interacting with a relational database. Data may be collected from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Multiple data sources 401-403 may be provided as a corpus or group of data sources defined and/or requested by a user and a client identifier/identification ("ID"). For example, interactive GUI functionality for enabling a user to enter a query in the GUI relating to a domain of interest and an associated objective, (see Botea: Para. 0017-0030, 0036, 0058-0060, 0068, 0069, 0071- 0086 and FIG. 4 & 10). Those nodes having a higher ranking score, may be considered as a node that has a higher likelihood {e.g., percentage greater than 50%) or potential for establishing a business relationship between the target node and a selected node. Cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connection sentiment, or a combination, the connection score assigned to each node may reflect a connection strength between one or more nodes. Statistical modeling using statistical distributions, by finding minimums, maximums or similar thresholds for combined variables, etc.). A connectivity score to the one or more nodes based on a number of edges (edge is categorized) connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges (edge is categorized) connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. The node relevance analysis and node path prediction, which is the nodes may be ranked in an enterprise social network graph according to the node's relevance (e.g., movements, connections, relationships (categories), etc.) to a selected, starting node, (see Botea: Para. 0088-0092, 0097-0110 and 0116). This reads on the claim concepts of a heterogeneous network representation module configured to receive a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier a higher-order node combination module configured to): 
determine the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier, node connections corresponding to at least the node connection of the connectivity pattern (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. A domain can refer to information related to any particular subject matter or a combination of selected subjects. Data may be collected (dataset) from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Source Identifier is a combination of the network, station, location, band, source and sub-source codes into a Uniform Resource Identifier. The graphing component 436 may create an enterprise social network graph having one or more nodes relating to the collected data. The node relevance analysis and node path prediction, which is the nodes may be ranked in an enterprise social network graph according to the node's relevance (e.g., movements, connections, relationships (categories), etc.) to a selected, starting node, (see Botea: Para. 0021, 0023-0027, 0033, 0080, 0090, 0091, 0097, 0100, 0112 and FIG. 2 & 6). This reads on the claim concepts of determine the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier, node connections corresponding to at least the node connection of the connectivity pattern), and 
However, Botea does not appears to specifically disclose receive a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; and node categories corresponding to the first node category and the second node category of the connectivity pattern.
In the same field of endeavor, Woodward discloses receive a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; and node categories corresponding to the first node category and the second node category of the connectivity pattern (Woodward discloses  social networks have demonstrated the usefulness of connectivity. Large networks of connected nodes can allow participating entities to identify new opportunities, whether those are new friendships, business contacts or other useful connections. For example communication sent to and received from client devices 102 can include invitations, network messages, data related to the network, and other materials relevant to the network. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network. For example an identified path can be useful for identifying patterns, trends, or risks, performing predictions, or for other analytical purposes (i.e., depending on the nodes within the network and the specific implementation). A node is a basic unit of a data structure, such as a linked list or tree data structure. Nodes contain data and also may link to other nodes. Path refers to the sequence of nodes along the edges of a graph (connectivity pattern). A node is a database containing agendas and information for users and resources. The data processing for a network of nodes according to an example embodiment. System 100 includes client devices 102, cloud server 104, authentication server 106, load balancer 108, user interface logic 110, stateless business services layer 112, data access layer 114, security policies 116, and database 118. A request can be received from a first node to retrieve data about a second node of the network. For example, a request can be received from an authorized user of an entity represented by the first node. For example, the permission file can be accessed to determine what access permissions the first node has relative to the owners of the returned records. A Directed Acyclic Graph ("DAG") or any other graph suitable to represent a network (e.g., a social network).  Category structure and its concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. For example, the query can be augmented with a key used to retrieve the requested data based on permissions for the first node relative to the second node stored at the trusted store (Cloud server/Load balancer/ UI logic), which is other than a client device. Each node 402 can represent an entity that participates in the graph/network and each connection 404 can represent a relationship between entities. Nodes 402 represent entities that can be customers, suppliers, and intermediaries for transactions involving goods or products, and path 406 can represent a supply chain. Graph 400 can represent a network of nodes 402 and connections 404 (e.g., social networks), such as the frequent changes among the connections between nodes. A network can also be referred to as a graph based on the connections between the nodes, (see Woodward: Para. 0025-0035, 0060-0070, 0077-0120 and 0280-0284). This reads on the claim concepts of receive a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; and node categories corresponding to the first node category and the second node category of the connectivity pattern); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data, of Botea in order to have incorporated the network of nodes representing entities, as disclosed by Woodward, since both of these mechanisms are directed to a network with a plurality of connected nodes can be stored, the nodes representing entities of the network. A request can be received from a first node of the network to retrieve data about a second node of the network.  Database entity is a thing, person, place, unit, object or any item about which the data should be captured and stored in the form of properties, workflow and tables. Entity property is an attribute of the entity still sometimes it is hard to say whether database item should be an entity or a property. A category (sometimes called an abstract category to distinguish it from a concrete category) is a collection of objects that are linked by arrows. A simple example is the category of sets, whose objects are sets and whose arrows are functions. Category concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. A common use case in node structures is traversing the relationship between sets of objects. A connection is a way to get all of the nodes that are connected to another node in a specific way. A node is a device or data point in a larger network. The connecting link between any two nodes is called as edge. Each edge is associated with two vertices, called its source and target vertices. Path represents a sequence of edges between the two vertices. Every relationship is an edge from one node to another and a new edge is created for that relationship. Networks comprise graphical representations of the relationships (edges) between variables (nodes). Network analysis provides the capacity to estimate complex patterns of relationships and the network structure can be analysed to reveal core features of the network. A typical social network representation has nodes for people, and edges connecting two nodes to represent one or more relationships between them. Every graph is a set of points referred to as vertices or nodes which are connected using lines called edges. The vertices represent entities in a graph. Edges, on the other hand, express relationships between entities, while nodes model entities, edges model relationships in a network graph. The process of investigating social structures through the use of networks and graph theory. It characterizes networked structures in terms of nodes (individual actors, people, or things within the network) and the ties, edges, or links (relationships or interactions) that connect them. Incorporating the teachings of Woodward into Botea would produce providing secure data management for a network of nodes. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network, as disclosed by Woodward, (see Abstract). 
However, Botea and Woodward do not appears to specifically disclose a linking module configured to resolve the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset.
In the same field of endeavor, Khanwalkar discloses a linking module configured to resolve the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset (Khanwalkar discloses The ID Resolution System may enable more intelligent linking of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. The various relationships that are possible between a user and the user's multiple devices and further between the multiple browsers and applications the user accesses on those multiples devices. Digital identity management platform focused to improve & enable identifying protection, fraud detection, marketing, and other technologies to better identify devices, related devices and users and/or identifiers associates with those devices. The ID Resolution System disclosed herein improves this technical challenge of resolving device identifiers with better accuracy to particular devices. The ID Resolution System 100 includes or has access to matching algorithm data source(s) 170, which stores matching algorithms (e.g., including multiple rules having one or more components discussed above) and profile data source(s). For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions). The device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. A first device that has interacted with a first online requesting entity; access, from the first electronic data store, a first matching algorithm associated with the first online requesting entity. The processes may be performed as part of a single data request from a requesting entity. A data type of the Identifier, such as a session cookie, an IP address, an IP octet, or other type of device identifier); a comparison function (e.g., an identifier comparison function to be applied when comparing a received device identifier to a device identifier associated with a device profile). For example, the device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. Digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices (the first source identifier and the second session associated with the second source identifier as corresponding to a single entity),  (see Khanwalkar: Col. 8 line 1- 67, Col. 9 line 1-67, Col.11 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 38 lines 1-67, Col. 43 line 1-55 and FIG. 5-8). This reads on the claim concepts of a linking module configured to resolve the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data within network of nodes, of Botea and Woodward in order to have incorporated the electronic device identifier mapping and resolution, as disclosed by Khanwalkar, since both of these mechanisms are directed to customer data provides insights into customers' wants, preferences, and needs. Operational data reflect various transactions, actions, and decisions made by the customers. Application of real-time data analysis brings efficiency, speed and high-performance rates to marketing campaigns. Predictive analytics is the application of statistical and machine learning algorithms to predict future with high probability. There are a lot of opportunities to apply predictive analytics in marketing. Let's consider those, which proved to be the most efficient. Predictive scoring, identification models and automated segmentation. These are related to qualifying and prioritizing leads to make your marketing efforts more effective. Applying these models, you can make sure that the most effective ready to purchase leads will get your call to action correctly. Data visualization helps the marketing team to make the right decision about what product or service should be delivered to the market. Recommendation engines are powerful tools in attempts to provide a personalized experience and high satisfaction rates to the customers. Marketers are those people who should pay particular attention to the application of the recommendation engines. The key idea of the recommendation engines is to match the preferences of a customer with product features he or she might like. For this purpose, recommendation engines usually use the following models and algorithms: regression, decision tree, K-nearest neighbor, support vector machines, neural networks, etc. Recommendation engines are a key targeted marketing tool for email and online marketing campaigns. Market basket analysis refers to the unsupervised learning data mining techniques intended to learn the buying patterns and to disclose the co-occurrence relationships between purchases. Application of these techniques allows predicting future purchase decisions. Optimization of marketing campaign involves the application of smart algorithms and models allowing to increase the efficiency. Modern technologies bring automation to the data collection and analysis process, reduce time spent on them, provide real-time results and spot the slightest changes in patterns. Smart data algorithms treat each customer individually. Measuring metrics allows to identify processes and strategies that need improvement. Measure the parameters comparing them to your marketing goals. Customers' path through the sales funnel is staffed with various opportunities, options, and choices. Lead scoring is applied to identify those prospective customers who will go through the funnel and make their choice to the benefit of your product or service. Incorporating the teachings of Khanwalkar into Botea and Woodward would produce an electronic device identifier mapping and resolution system are disclosed which may be used to analyze various device identifiers associated with an online event initiated by a particular device in applying a matching algorithm to determine a unique device identifier and/or device profile for the device, as disclosed by Khanwalkar, (see Abstract).  
  Regarding dependent claim(s) 14, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 13. However, Botea and Woodward do not appear to specifically disclose further comprising a digital content control module configured to control output of digital content to the single entity based on the first and second sessions.
In the same field of endeavor, Khanwalkar discloses further comprising a digital content control module configured to control output of digital content to the single entity based on the first and second sessions (Khanwalkar discloses digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices and include one or more display (output) devices. For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions). Digital world by their devices, this identification of a consumer by their device allows companies to tie together historical activities of digital consumers' from multiple device, and subsequently manage and optimize the consumer experience via better, more informed decisions. As devices and Internet access channels proliferate, the ability to identify consumer devices has significantly fragmented, making fraud detection, authentication processing, data measurement, and data collection substantially. The various relationships that are possible between a user and the user's multiple devices and further between the multiple browsers and applications the user accesses on those multiples devices, (see Khanwalkar: Col. 8 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67, Col. 15 line 1-67, Col. 16. Line 1-67, Col. 42 line 1-67 and Col. 43 line 1-55). This reads on the claim concept of further comprising a digital content control module configured to control output of digital content to the single entity based on the first and second sessions). 
Regarding dependent claim(s) 15, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 13. Botea further discloses wherein determining that the connectivity pattern corresponds to a node combination from the dataset includes determining the connectivity pattern corresponds to a plurality of node combinations from the dataset (Botea discloses the ranking and scoring component 437 may assign a score such as, for example, a connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score. Computing storage and computational power provide the ability to collect large amounts of data, particularly for various types of data relating to businesses, organizations, or governments. An enterprise social network graph may be created having one or more nodes relating to the collected data. A data set (or dataset) is a collection of data. Using data collected from a database and/or knowledge domain relating to a plurality of entities and/or text data extracted from one or more data sources, the enterprise social network graph 500 may be created having one or more nodes relating to the collected data. Nodes contain data and also may link to other nodes. The sequence of Nodes and Edges from one node to another node is called as PATH between that two Nodes. Cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes, (see Botea: Para. 0021-0023, 0027, 0090, 0091, 0096-0112 and 0114). This reads on the claim concepts of wherein determining that the connectivity pattern corresponds to a node combination from the dataset includes determining the connectivity pattern corresponds to a plurality of node combinations from the dataset). 
Regarding claim 16 (drawn system): claim 16 is system claim respectively that correspond to method of claim 6. Therefore, 16 is rejected for at least the same reasons as the method of 6. 
Regarding dependent claim(s) 17, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 13. However, Botea and Woodward do not appear to specifically disclose wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category and two nodes of a second category. 
In the same field of endeavor, Khanwalkar discloses wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category and two nodes of a second category (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touch points, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems {the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an ever-changing array of cookies picked up in browsers, which is typed four-cycle (user{s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page). ). The devices 162A, 162B, 162C, and 162D may each be associated with a multiscreen GPID of the user 102. Thus, that GPID may include the DPID's of each of those devices. The ID Resolution System may enable more intelligent linking (node) of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. A user associated with multiple devices (which are referred to herein collectively and/or individually as user devices 162). As shown, this particular user may regularly (or at very different frequencies) use each of these four different devices. The device is also associated with multiple identifiers that may be transmitted by the device to various requesting entities and one or more matching rules based on IP address, device types, and various patterns displayed by each. A node is a device or data point in a larger network (For example, the device profile may also include any matching pattern used to link/node or map device identifiers and/or sessions to the unique device identifier). A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. This specification to generally describe any attribute/category/group associated with a device, such as a device type identifier, a cookie identifier, a particular device ID (such as Apple™'s Identifier for Advertising ("IDFA") and Google™'s Androidid or Advertising ID), first or third party identifiers, client supplied identifiers, contextual data (e.g., location data and/or network information), such as IP addresses, timestamps, time-differential linking ("TDL") data, Latitude/Longitude coordinates (provided directly or indirectly via an IP address), and/or any other attribute associated with a device (see Khanwalkar: Col. 8 line 1-67, Col. 11 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67, Col. 43 line 1-55 and FIG. 2). This reads on the claims concepts of wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category and two nodes of a second category).
Regarding dependent claim(s) 18, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 13. However, Botea and Woodward do not appear to specifically disclose wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category, a node of a second category, and a node of a third category. 
In the same field of endeavor, Khanwalkar discloses wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category, a node of a second category, and a node of a third category (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touch points, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems (the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an ever changing array of cookies picked up in browsers, which is typed four-cycle (user(s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page). The devices 162A, 162B, 162C, and 162D may each be associated with a multiscreen GPID of the user 102. Thus, that GPID may include the DPID's of each of those devices. The ID Resolution System may enable more intelligent linking (node) of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. A user associated (first node) with multiple devices (which are referred to herein collectively and/or individually as user devices 162). As shown, this particular user may regularly (or at very different frequencies) use each of these four different devices. User device 162B is also associated with the user's household (second node). The device is also associated with multiple identifiers that may be transmitted by the device to various requesting entities and one or more matching rules based on IP address, device types, and various patterns displayed by each (third category). A node is a device or data point in a larger network (For example, the device profile may also include any matching pattern used to link/node or map device identifiers and/or sessions to the unique device identifier). A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. This specification to generally describe any attribute/category/group associated with a device, such as a device type identifier, a cookie identifier, a particular device ID (such as Apple™'s Identifier for Advertising ("IDFA") and Google™'s Androidid or Advertising ID), first or third party identifiers, client supplied identifiers, contextual data (e.g., location data and/or network information), such as IP addresses, timestamps, time-differential linking ("TDL") data, Latitude/Longitude coordinates (provided directly or indirectly via an IP address), and/or any other attribute associated with a device, (see Khanwalkar: Col. 8 line 1- 67, Col. 11 line 1-67, Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1- 67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67, Col. 43 line 1-55 and FIG. 2). This reads on the claim concepts of wherein the connectivity pattern is a typed four-cycle comprising two nodes of a first category, a node of a second category, and a node of a third category). 
Regarding independent claim(s) 19, Botea discloses in a digital medium analytics environment for entity resolution, a system comprising: means for receiving a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A category of technologies that use cognitive computing, natural language processing, and machine learning to enable people and machines to interact more naturally to extend and magnify human expertise and cognition. Cognitive systems can analyze structured and unstructured data from diverse information sources. Digital or "online" data has become increasingly accessible through real-time, global computer networks. The target entity identification and recommendation system may include a user interface and/or receiving one or more inputs/queries from a user (e.g., an interactive GUI of a computing device). The client network graph may be collected using the collected client details and displaying each detail as nodes in the graph (a connectivity pattern that defines nodes). Digital Media Analytics can be simply defined as analysis of qualitative and quantitative information flowing from your business and using it to understand user behavior. A social network graph is a graph where the nodes represent people and the lines between nodes, called edges, represent social connections between them, such as friendship or working together on a project (node connections, and node categories). These graphs can be either undirected or directed, (see Botea: Para.0017-0025, 0027, 0028, 0058-0060, 0069 and 0082-0084). The target entity identification and recommendation system may include a user interface ("UI") component 434 (e.g., an interactive graphical user interface "GUI") of a computing device. Providing user interaction with the indexed content for mining and navigation and/or receiving one or more inputs/queries from a user. A data set (or dataset) is a collection of data. Session is an occurrence of a user interacting with a relational database. Data may be collected from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Multiple data sources 401-403 may be provided as a corpus or group of data sources defined and/or requested by a user and a client identifier/identification ("ID"). For example, interactive GUI functionality for enabling a user to enter a query in the GUI relating to a domain of interest and an associated objective, (see Botea: Para. 0023- 0030, 0059, 0068, 0071-0086 and FIG. 4 & 10). This reads on the claim concepts of a digital medium analytics environment for entity resolution, a system comprising: means for receiving a dataset having a first session associated with a first source identifier and a second session associated with a second source identifier);
means for determining the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. A domain can refer to information related to any particular subject matter or a combination of selected subjects. Data may be collected (dataset) from a knowledge domain relating to a plurality of entities and text data extracted from one or more data sources. Source Identifier is a combination of the network, station, location, band, source and sub-source codes into a Uniform Resource Identifier. The graphing component 436 may create an enterprise social network graph having one or more nodes relating to the collected data, (see Botea: Para. 0021, 0023-0027, 0033, 0080, 0090, 0091, 0097, 0100, 0112 and FIG. 6). This reads on the claim concepts of means for determining the connectivity pattern corresponds to a node combination from the dataset, the node combination having: nodes that include the first source identifier and the second source identifier); 
node connections corresponding to at least the node connection of the connectivity pattern (Botea discloses cognitive may also refer to identifying patterns of behavior, leading to a "learning" of one or more events, operations, or processes. A connectivity score to the one or more nodes based on a number of edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score and the connectivity score assigned to each node in relation to the selected node. A connectivity score may first be assigned to each of the nodes based on a number of edges connecting one or more alternative nodes. Each node may also be connected to sub-nodes or alternative nodes. A connectivity score may be calculated or determined based on a number of edges connecting one or more nodes to a selected node. Identifying client entities which may lead to increased business opportunities, business strategies, business productivity, identifying how a particular client entity or individual entity is connected to the enterprise entity, or a combination thereof. The node relevance analysis and node path prediction, which is the nodes may be ranked in an enterprise social network graph according to the node's relevance (e.g., movements, connections, relationships (categories), etc.) to a selected, starting node, (see Botea: Para. 0089-0090, 0097-0110 and 0116). This reads on the claim concepts of node connections corresponding to at least the node connection of the connectivity pattern); 
However, Botea does not appears to specifically disclose means for receiving a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern.
In the same field of endeavor, Woodward discloses means for receiving a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern (Woodward discloses  social networks have demonstrated the usefulness of connectivity. Large networks of connected nodes can allow participating entities to identify new opportunities, whether those are new friendships, business contacts or other useful connections. For example communication sent to and received from client devices 102 can include invitations, network messages, data related to the network, and other materials relevant to the network. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network. For example an identified path can be useful for identifying patterns, trends, or risks, performing predictions, or for other analytical purposes (i.e., depending on the nodes within the network and the specific implementation). A node is a basic unit of a data structure, such as a linked list or tree data structure. Nodes contain data and also may link to other nodes. Path refers to the sequence of nodes along the edges of a graph (connectivity pattern). A node is a database containing agendas and information for users and resources. The data processing for a network of nodes according to an example embodiment. System 100 includes client devices 102, cloud server 104, authentication server 106, load balancer 108, user interface logic 110, stateless business services layer 112, data access layer 114, security policies 116, and database 118. A request can be received from a first node to retrieve data about a second node of the network. For example, a request can be received from an authorized user of an entity represented by the first node. For example, the permission file can be accessed to determine what access permissions the first node has relative to the owners of the returned records. A Directed Acyclic Graph ("DAG") or any other graph suitable to represent a network (e.g., a social network).  Category structure and its concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. For example, the query can be augmented with a key used to retrieve the requested data based on permissions for the first node relative to the second node stored at the trusted store (Cloud server/Load balancer/ UI logic), which is other than a client device. Each node 402 can represent an entity that participates in the graph/network and each connection 404 can represent a relationship between entities. Nodes 402 represent entities that can be customers, suppliers, and intermediaries for transactions involving goods or products, and path 406 can represent a supply chain. Graph 400 can represent a network of nodes 402 and connections 404 (e.g., social networks), such as the frequent changes among the connections between nodes. A network can also be referred to as a graph based on the connections between the nodes, (see Woodward: Para. 0025-0035, 0060-0070, 0077-0120 and 0280-0284). This reads on the claim concepts of means for receiving a connectivity pattern that defines at least: a first node associated with a first node category of a client device, a second node associated with a second node category other than a client device, and a node connection between the first node and the second node; node categories corresponding to the first node category and the second node category of the connectivity pattern);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data, of Botea in order to have incorporated the network of nodes representing entities, as disclosed by Woodward, since both of these mechanisms are directed to a network with a plurality of connected nodes can be stored, the nodes representing entities of the network. A request can be received from a first node of the network to retrieve data about a second node of the network.  Database entity is a thing, person, place, unit, object or any item about which the data should be captured and stored in the form of properties, workflow and tables. Entity property is an attribute of the entity still sometimes it is hard to say whether database item should be an entity or a property. A category (sometimes called an abstract category to distinguish it from a concrete category) is a collection of objects that are linked by arrows. A simple example is the category of sets, whose objects are sets and whose arrows are functions. Category concepts in terms of a labeled directed graph called a category, whose nodes are called objects, and whose labelled directed edges are called arrows. A common use case in node structures is traversing the relationship between sets of objects. A connection is a way to get all of the nodes that are connected to another node in a specific way. A node is a device or data point in a larger network. The connecting link between any two nodes is called as edge. Each edge is associated with two vertices, called its source and target vertices. Path represents a sequence of edges between the two vertices. Every relationship is an edge from one node to another and a new edge is created for that relationship. Networks comprise graphical representations of the relationships (edges) between variables (nodes). Network analysis provides the capacity to estimate complex patterns of relationships and the network structure can be analysed to reveal core features of the network. A typical social network representation has nodes for people, and edges connecting two nodes to represent one or more relationships between them. Every graph is a set of points referred to as vertices or nodes which are connected using lines called edges. The vertices represent entities in a graph. Edges, on the other hand, express relationships between entities, while nodes model entities, edges model relationships in a network graph. The process of investigating social structures through the use of networks and graph theory. It characterizes networked structures in terms of nodes (individual actors, people, or things within the network) and the ties, edges, or links (relationships or interactions) that connect them. Incorporating the teachings of Woodward into Botea would produce providing secure data management for a network of nodes. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network, as disclosed by Woodward, (see Abstract). 
However, Botea and Woodward do not appears to specifically disclose means for resolving the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset; and means for controlling output of digital content to the single entity based on the first session and the second session.
  In the same field of endeavor, Khanwalkar discloses means for resolving the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset (Khanwalkar discloses the various relationships that are possible between a user and the user's multiple devices and further between the multiple browsers and applications the user accesses on those multiples devices. Digital identity management platform focused to improve & enable identifying protection, fraud detection, marketing, and other technologies to better identify devices, related devices and users and/or identifiers associates with those devices. The ID Resolution System disclosed herein improves this technical challenge of resolving device identifiers with better accuracy to particular devices. The ID Resolution System 100 includes or has access to matching algorithm data source(s) 170, which stores matching algorithms (e.g., including multiple rules having one or more components discussed above) and profile data Source(s). For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions). The device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. A first device that has interacted with a first online requesting entity; access, from the first electronic data store, a first matching algorithm associated with the first online requesting entity. The processes may be performed as part of a single data request from a requesting entity. A data type of the Identifier, such as a session cookie, an IP address, an IP octet, or other type of device identifier); a comparison function (e.g., an identifier comparison function to be applied when comparing a received device identifier to a device identifier associated with a device profile). For example, the device profile may also include any matching pattern used to link or map device identifiers and/or sessions to the unique device identifier. Digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices (the first source identifier and the second session associated with the second source identifier as corresponding to a single entity),  (see Khanwalkar: Col. 8 line 1- 67, Col. 9 line 1-67, Col.11 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 38 lines 1-67, Col. 43 line 1-55 and FIG. 5-8). This reads the claim concepts of means for resolving the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to a single entity based on determining that the connectivity pattern corresponds to the node combination from the dataset); and  
means for controlling output of digital content to the single entity based on the first session and the second session (Khanwalkar discloses digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices and include one or more display (output) devices. For example, a requesting entity may use a DPID and/or associated device profile information to cross reference to an internal data source of devices and/or consumer activity, and determine that a particular device has been used to access both a mobile application and a website (either in the same session or in different sessions), (see Khanwalkar: Col. 8 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67, Col. 15 line 1-67, Col. 16. Line 1-67, Col. 42 line 1-67 and Col. 43 line 1-55). This reads on the claim concept of means for controlling output of digital content to the single entity based on the first session and the second session).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data within network of nodes, of Botea and Woodward in order to have incorporated the electronic device identifier mapping and resolution, as disclosed by Khanwalkar, since both of these mechanisms are directed to customer data provides insights into customers' wants, preferences, and needs. Operational data reflect various transactions, actions, and decisions made by the customers. Application of real-time data analysis brings efficiency, speed and high-performance rates to marketing campaigns. Predictive analytics is the application of statistical and machine learning algorithms to predict future with high probability. There are a lot of opportunities to apply predictive analytics in marketing. Let's consider those, which proved to be the most efficient. Predictive scoring, identification models and automated segmentation. These are related to qualifying and prioritizing leads to make your marketing efforts more effective. Applying these models, you can make sure that the most effective ready to purchase leads will get your call to action correctly. Data visualization helps the marketing team to make the right decision about what product or service should be delivered to the market. Recommendation engines are powerful tools in attempts to provide a personalized experience and high satisfaction rates to the customers. Marketers are those people who should pay particular attention to the application of the recommendation engines. The key idea of the recommendation engines is to match the preferences of a customer with product features he or she might like. For this purpose, recommendation engines usually use the following models and algorithms: regression, decision tree, K-nearest neighbor, support vector machines, neural networks, etc. Recommendation engines are a key targeted marketing tool for email and online marketing campaigns. Market basket analysis refers to the unsupervised learning data mining techniques intended to learn the buying patterns and to disclose the co-occurrence relationships between purchases. Application of these techniques allows predicting future purchase decisions. Optimization of marketing campaign involves the application of smart algorithms and models allowing to increase the efficiency. Modern technologies bring automation to the data collection and analysis process, reduce time spent on them, provide real-time results and spot the slightest changes in patterns. Smart data algorithms treat each customer individually. Measuring metrics allows to identify processes and strategies that need improvement. Measure the parameters comparing them to your marketing goals. Customers' path through the sales funnel is staffed with various opportunities, options, and choices. Lead scoring is applied to identify those prospective customers who will go through the funnel and make their choice to the benefit of your product or service. Incorporating the teachings of Khanwalkar into Botea and Woodward would produce an electronic device identifier mapping and resolution system are disclosed which may be used to analyze various device identifiers associated with an online event initiated by a particular device in applying a matching algorithm to determine a unique device identifier and/or device profile for the device, as disclosed by Khanwalkar, (see Abstract).  
Regarding dependent claim(s) 20, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 19. However, Botea and Woodward do not appear to specifically disclose wherein the connectivity pattern is a typed four-cycle comprising two center nodes of a source ID category and two additional nodes of different categories than the source ID category.
In the same field of endeavor, Khanwalkar discloses wherein the connectivity pattern is a typed four-cycle comprising two center nodes of a source ID category and two additional nodes of different categories than the source ID category (Khanwalkar discloses Identity resolution is the process of attributing customer behavior and interactions with your business across all touch points, platforms, or channels to a single unified customer profile. Any team across your organization can then use this profile to better serve each individual customer (as such, it's the foundation for all consumer engagements across the web, mobile apps, stores, email, digital ads, contact centers and beyond). The ID Resolution System 100 based on observed device identifier patterns, common or recurring matching scenarios, best practices, or other criteria (connectivity pattern). A device profile may also include any matching pattern used to link or map/locations certain device identifiers and/or sessions (first and second) to the DPID. Global Party ID (GPID) is assigned to these profiles to allow for the exchange of customer data between different apps and systems (the patterns displayed by each may be implemented to generate a device based view of a household, a household GPID for the household). Across a consumer's journey, one or many personal identifiers may be associated with an individual: email addresses, a physical address, mobile phone numbers, device IDs, account usernames, customer IDs, loyalty numbers and an ever changing array of cookies picked up in browsers, which is typed four-cycle (user(s) of the device/session or login cookies/ IP addresses/User-Agent/ association of multiple devices to one or more living unit or location/a web page). The devices 162A, 162B, 162C, and 162D may each be associated with a multiscreen GPID of the user 102. Thus, that GPID may include the DPID's of each of those devices. The ID Resolution System may enable more intelligent linking (node) of these different devices to a common individual, thus providing greater visibility to a requesting entity that might otherwise view each different device as corresponding to different individuals. A user associated (first node) with multiple devices (which are referred to herein collectively and/or individually as user devices 162). As shown, this particular user may regularly (or at very different frequencies) use each of these four different devices. User device 162B is also associated with the user's household (second node). The device is also associated with multiple identifiers that may be transmitted by the device to various requesting entities and one or more matching rules based on IP address, device types, and various patterns displayed by each {third category). A node is a device or data point in a larger network (For example, the device profile may also include any matching pattern used to link/node or map device identifiers and/or sessions to the unique device identifier). A node is a point at which lines or pathways intersect or branch, it's like a central or connecting point. This specification to generally describe any attribute/category/group associated with a device, such as a device type identifier, a cookie identifier, a particular device ID (such as Apple™'s Identifier for Advertising ("IDFA") and Google™'s Androidid or Advertising ID), first or third party identifiers, client supplied identifiers, contextual data (e.g., location data and/or network information), such as IP addresses, timestamps, time-differential linking ("TDL") data, Latitude/Longitude coordinates (provided directly or indirectly via an IP address), and/or any other attribute associated with a device, (see Khanwalkar: Col. 8 line 1- 67, Col. 11 line 1-67, Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 25 line 25, Col. 26 line 1- 67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 29 line 1-67, Col. 38 line 1-67, Col. 43 line 1-55 and FIG. 2). This reads on the claim concepts of wherein the connectivity pattern is a typed four-cycle comprising two center nodes of a source ID category and two additional nodes of different categories than the source ID category). 
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (US 2019/0102462 A1, hereinafter Botea) in view of Woodward et al. (US 2019/0332795 A1, hereinafter Woodward) in view of Khanwalkar et al. (US 10,091,312 B1, hereinafter Khanwalkar) and in view of Wiener et al. (US 2016/0132938 A1, hereibafter Wiener). 
Regarding dependent claim(s) 4, the combination of Botea, Woodward and Khanwalkar discloses the method as in claim 1. However, Botea, Woodward and Khanwalkar do not appear to specifically disclose wherein the second node category is associated with a source identifier, a cookie ID, a web page, a location, an IP address or a source agent.
In the same field of endeavor, Wiener discloses wherein the second node category is associated with a source identifier, a cookie ID, a web page, a location, an IP address or a source agent (Wiener discloses graphs can be store in node and edge data structures (e.g., using special purpose linked lists), or graphs can be stored as relations between nodes and edges (e.g., in a relational database management system). The data items can comprise a payload data area 837, a destination address 836 (e.g., a destination IP address), a source address 835 (e.g., a source IP address). Most cookies contain a unique identifier called a cookie ID: a string of characters that websites and servers associate with the browser on which the cookie is stored. The shown GPS transceiver 853 outputs a location such as a latitude value and a longitude value. IP address is a unique address that identifies a device on the internet or a local network. A computer program that performs various actions continuously and autonomously on behalf of an individual or an organization (source agent) such as Elm, Pine, message handling (MH), and Outlook, (see Wiener: Para. 0049-0059, 0074-0083, 0161-0186, 0194, 0209-0218 and FIG. 1-8). This reads on the claim concept of wherein the second node category is associated with a source identifier, a cookie ID, a web page, a location, an IP address or a source agent).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data within network of nodes, of Botea, Woodward and Khanwalkar in order to have incorporated the node category is associated with a source identifier, a cookie ID, a web page, a location, an IP address or a source agent, as disclosed by Wiener, since both of these mechanisms are directed to messaging campaigns in today's "always on, always connected" world are ubiquitous. To support such campaigns, marketers and advertisers demand fast and reliable access to a vast and diverse array of anonymous user data captured from multiple channels, devices and touchpoints. These same device users can also have one or more devices at home (e.g., laptop computer, desktop computer, internet TY, etc.) that they further use for additional online activities. Various techniques have been developed to record the user activity (e.g., search terms, clicks, device IDs, etc.) in the mobile and online environments. A computer program that performs various actions continuously and autonomously on behalf of an individual or an organization. The number that identifies the source to the operational server. This identification is used by the operational server for synchronization and enhances record updates. The source ID is assigned to the source system from where the record originated. Used along with @source-id-type to identify the publication that is (or contains) the target of the related-object element. Cookies are tiny text files that are stored on a user’s browser. Most cookies contain a unique identifier called a cookie ID: a string of characters that websites and servers associate with the browser on which the cookie is stored. This allows websites and servers to distinguish the browser from other browsers that store different cookies, and to recognize each browser by its unique cookie ID. Cookies are widely used by websites and servers to provide many of the basic services we find online. If you shop on a website, a cookie allows the website to remember which items you’ve added to your virtual shopping cart. If you set preferences on a website, a cookie allows the website to remember your preferences the next time you visit. Or if you sign into a website, the website might use a cookie to recognize your browser later on, so that you don’t have to sign in again. Cookies also allow websites to collect data about user activity, such as how many unique visitors a page receives per month. All these applications depend on the information stored in cookies. A web page is a simple document displayable by a browser.  An IP address is a unique address that identifies a device on the internet or a local network. IP addresses are the identifier that allows information to be sent between devices on a network: they contain location information and make devices accessible for communication. The internet needs a way to differentiate between different computers, routers, and websites. In networking a node is either a connection point, a redistribution point, or a communication endpoint. In computer science, nodes are devices or data points on a large network, devices such a PC, phone, or printer are considers nodes. A node is a connection point inside a network that can receive, send, create, or store data. Each node requires you to provide some form of identification to receive access, like an IP address. A few examples of nodes include computers, printers, modems, bridges, and switches. Nodes contain data and also may link to other nodes. Incorporating the teachings of Wiener into Botea, Woodward and Khanwalkar would produce a server receives incoming data records comprising an ID value and respective user attributes corresponding to a user activity that originates at a user device. Characteristics of the activity and/or characteristics of the user device are considered in order to assign a probabilistic confidence value, which is in turn used to generate links from an incoming data record to other previously-received data records, and in so doing, generates a probabilistic link between one set of user attributes from the incoming data record and another set of user attributes from previously-received data records, as disclosed by Wiener, (see Abstract).  
   Regarding dependent claim(s) 21, the combination of Botea, Woodward and Khanwalkar discloses the system as in claim 19. However, Botea, Woodward and Khanwalkar do not appear to specifically disclose wherein the second node category is associated with a web page, a location, an IP address, or a source agent.
In the same field of endeavor, Wiener discloses wherein the second node category is associated with a web page, a location, an IP address, or a source agent (Wiener discloses graphs can be store in node and edge data structures (e.g., using special purpose linked lists), or graphs can be stored as relations between nodes and edges (e.g., in a relational database management system). The data items can comprise a payload data area 837, a destination address 836 (e.g., a destination IP address), a source address 835 (e.g., a source IP address). Most cookies contain a unique identifier called a cookie ID: a string of characters that websites and servers associate with the browser on which the cookie is stored. The shown GPS transceiver 853 outputs a location such as a latitude value and a longitude value. IP address is a unique address that identifies a device on the internet or a local network. A computer program that performs various actions continuously and autonomously on behalf of an individual or an organization (source agent) such as Elm, Pine, message handling (MH), and Outlook, (see Wiener: Para. 0049-0059, 0074-0083, 0161-0186, 0194, 0209-0218 and FIG. 1-8). This reads on the claim concept of Wiener discloses wherein the second node category is associated with a web page, a location, an IP address, or a source agent). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Digital or online data such as the web pages and location data within network of nodes, of Botea, Woodward and Khanwalkar in order to have incorporated the node category is associated with a source identifier, a cookie ID, a web page, a location, an IP address or a source agent, as disclosed by Wiener, since both of these mechanisms are directed to messaging campaigns in today's "always on, always connected" world are ubiquitous. To support such campaigns, marketers and advertisers demand fast and reliable access to a vast and diverse array of anonymous user data captured from multiple channels, devices and touchpoints. These same device users can also have one or more devices at home (e.g., laptop computer, desktop computer, internet TY, etc.) that they further use for additional online activities. Various techniques have been developed to record the user activity (e.g., search terms, clicks, device IDs, etc.) in the mobile and online environments. A computer program that performs various actions continuously and autonomously on behalf of an individual or an organization. The number that identifies the source to the operational server. This identification is used by the operational server for synchronization and enhances record updates. The source ID is assigned to the source system from where the record originated. Used along with @source-id-type to identify the publication that is (or contains) the target of the related-object element. Cookies are tiny text files that are stored on a user’s browser. Most cookies contain a unique identifier called a cookie ID: a string of characters that websites and servers associate with the browser on which the cookie is stored. This allows websites and servers to distinguish the browser from other browsers that store different cookies, and to recognize each browser by its unique cookie ID. Cookies are widely used by websites and servers to provide many of the basic services we find online. If you shop on a website, a cookie allows the website to remember which items you’ve added to your virtual shopping cart. If you set preferences on a website, a cookie allows the website to remember your preferences the next time you visit. Or if you sign into a website, the website might use a cookie to recognize your browser later on, so that you don’t have to sign in again. Cookies also allow websites to collect data about user activity, such as how many unique visitors a page receives per month. All these applications depend on the information stored in cookies. A web page is a simple document displayable by a browser.  An IP address is a unique address that identifies a device on the internet or a local network. IP addresses are the identifier that allows information to be sent between devices on a network: they contain location information and make devices accessible for communication. The internet needs a way to differentiate between different computers, routers, and websites. In networking a node is either a connection point, a redistribution point, or a communication endpoint. In computer science, nodes are devices or data points on a large network, devices such a PC, phone, or printer are considers nodes. A node is a connection point inside a network that can receive, send, create, or store data. Each node requires you to provide some form of identification to receive access, like an IP address. A few examples of nodes include computers, printers, modems, bridges, and switches. Nodes contain data and also may link to other nodes. Incorporating the teachings of Wiener into Botea, Woodward and Khanwalkar would produce a server receives incoming data records comprising an ID value and respective user attributes corresponding to a user activity that originates at a user device. Characteristics of the activity and/or characteristics of the user device are considered in order to assign a probabilistic confidence value, which is in turn used to generate links from an incoming data record to other previously-received data records, and in so doing, generates a probabilistic link between one set of user attributes from the incoming data record and another set of user attributes from previously-received data records, as disclosed by Wiener, (see Abstract).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                     
   
                                                         Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   
                                                                                                                           


/YOHANES D KELEMEWORK/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164